4oz



                OFFICE          OF THE ATTORNEY GENERAL                     OF TEXAS
                                          AUSTIN




                                                                         nlon          T8r,U88C o?
#‘ebrtmrr    Z, 1946,

                                                                    Uiba              h88        h8d
      8   lVqUr8t        t0                                         8108         in         8    OJlb-
                                                                    e    rm            to        pa88




                                                     oo~.lsslon     or board,                    of


                                                 the bad of ruoh        StrUS               k-
      longin&       to        the   Strtm   of     mm8-”

            The ~O:i8tltUtlOn                    Of the St8tO Or        ‘ItX88          tn       AltiOh   Xvf,
So o tio n60a ,deo la r o rthat                  “Th Ooocurrrblon           ld         dermlopaent          of
all of the neturel     reaouroa8    of thla Ztato,       inoluding     . . . .
‘wters CC ltfl rivers     an6 atree-ia,     fcr lrrlpatio3,      rarer   a3j a.11
other wefti   ;ur:osee,     . . . . era eeck sn: all hereby dsclsrsd
~ubllc ri@.ts   end duties     erd the :efls:8turt)        at1811 gas8 all euch
laws 88 my bo appropriate         thsrato.*
                                                                  403




QOJSS. Fish    and Oyster    ComxIssIon   - Pags   2



           Unless the i+sc;lslaturs, pursuant to its oonstltu-
tional authority   ovsr public watsre and water OOUTSOB has
apowered a stats dspartmsnt, oopMIssion, or board to do an
sot, to-wit, grant a per&t to a landowner to blast a natural
obstruotion in a pub110 stream ror the purpose or allowing
rlsh to pass rrssly beyond the point or obetruotion, no stats
aganoy aan lawfully grant suoh a permit. 38 Tax. Jur. 836
in agrooment statssr *;owsr In reapec t to Stats property
rI&ht8 I8 vsstsd In ths Lsgialaturs, and ths Lsgislaturs
alone nay lx o r o lesths power neosssary to the snjoymsnt and
protection 0r thoss ri*te by the enaotixsntof 8tatutse ror
that   purpol3s*~

          The Awtln    Court of Clvll Ap sals reomtly stated
the law in CorzSllU8 vs. RaIlmid C0pm !881011, st 61, 188
s. ii. (2d) 412, to be thab 'Ths gonsral ruls Is ~011 srttlsd
that board8 or oomIL.aions   which am orsatUrs8 of t&s statute8
oan srsro188 only such authority aa is oOnisrr8d uNn them by
law in olsar an4 express Bsrquags, and that authority will not
be oonstrusd as tilingoonrerrsd by implloatlon.~
           X thOrOU@: SXt%RiLE%tiOnOf Titls 67, RSViSSd Civil
statutes or Texas, relating in part to the powers 0r the Cafe,
Fish and Oyster Comi3slon,    of Chagter 1, Tit18 128, B8vIs8d
Civil  Statutes or Texas, setting  rorth ths powsrs or the Board
0r iiatsrEnglnsers, and or 611 other laws relating to ths State's
rights  In pub110 waters and rivsr  beds, discloses that tis LagIs-
lsturs has not authorAsd any oom-Assion, board or department
to Issus a permit to a landowner to rsLov8 a natural obstruotlon
fn a public         strew.




                                             .
                                             10rrS Very   trUiy